MEMORANDUM **
Craig Richard Fleming appeals from the 12-month sentence imposed following the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court erred by improperly considering uncharged conduct and dismissed allegations in imposing a sentence at the high end of the undisputed Sentencing Guidelines policy range. We disagree. The Sixth Amendment concerns addressed in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), are not implicated by the imposition of a new term of imprisonment following revocation of supervised release. See United States v. Huerta-Pimental, 445 F.3d 1220, 1224 (9th Cir.2006). Furthermore, we conclude that the sentence imposed was not unreasonable. See United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.